Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 02/02/2021. Applicant’s argument, filed on 02/02/2021 and 02/16/2021 has been entered and carefully considered. Claims 33-48, 52 and 61-63 are pending.

Double Patenting rejection against PAT 10,230,880 B2, PAT 10264170, PAT 10591810, PAT 9970608, PAT 9838652, PAT 9549110, PAT 10326921, PAT 9787885 is deferred as requested.

Claim rejections regarding 35 USC 112(b) is withdrawn based on the arguments submitted on 08/03/2020.

The application filed on 12/14/2018, which is a CIP of 15/972,798 filed on 05/07/2018 (PAT 10230880), which is a CIP of 15/901,251 filed on 02/21/2018 (PAT 10264170), which is a CIP of 15/390,783 filed on 12/27/2016 (PAT 9845948), which is a CIP of 15/268,125 filed on 09/16/2016 (PAT 9832430), which is a CIP of 14/863,553 filed on 09/24/2015 (PAT 10326921), which is a CIP of 14/793,209 filed on 07/07/2015 (PAT 9549110), which is a CIP of 14/728,369 filed on 06/02/2015 (PAT 9787885), which is a CIP of 14/265,838 filed on 04/30/2014 (PAT 9197865), which is a CIP of 14/265,738 filed on 04/30/2014 (PAT 9560322), which is a CON of 13/295,301 filed on 11/14/2011 (PAT 8760514), which is a CON of 13/295,301 filed on 11/14/2011 (PAT 8760514).

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered. 

	
Response to Arguments

7.	Applicant's arguments in the 02/02/2021 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 12-14 argues “motion sensing”. While the applicant' s argument points are understood, the examiner respectfully disagrees it is because Gin in view of McBride further in view of Recker teaches (MPEP 2141.III, Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art, the prior art reference, or references when combined, need not teach or suggest all the claim limitations, also, MPEP 2141.II.C "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton", also, MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability”, Recker teaches, [0039]-[0041], motion sensing, [0070], camera input, again, as discussed before, Gin teaches, Fig. 1, Column 3, line 28-30, a camera and illuminator in a box or built-in camera, line 54-56, motion detector, Colum 4, line 31-40, illuminator is a LED array, video images, day or night surveillance, Column 4, line 41-48, control the light to optimize the picture, so, built-in camera with LED array and control the illuminator or brightness for optimum picture is taught, McBride teaches, Column 1, line 58-61, video signal can be transmitted wirelessly, Column 6, line 35-37, it is obvious to the ordinary skill in the art that the receiving end is a computer and well known in the industry, e.g., Garibotto et al., US 20060164258 A1, [0019]-[0020], LED flash with camera for imaging at night or dark environment, [0034], wireless transmission, Chou et al., US 20130066623 A1, [0017], surveillance camera to mobile device, Fig. 1, Cheng et al., US 20120044354 A1, Fig. 1).
Therefore, the rejection is maintained.

		
Examiner’s Note

Claims 33-48 and 52 refer to "The LED light device”, Claim 61 refers to "The LED night light”, Claim 62 refers to "The LED Desktop or floor light” and Claim 63 refers to "LED Web or baby Cam”. Claims 61-63 are similarly rejected in light of rejection of claims 33-48 and 52, any obvious combination of the rejection of claims 33-48 and 52, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-48 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Gin (US 7,346,196 B1) in view of  McBride (US 6,812,970 B1) further in view of Recker et al. (US 20090059603 A1), hereinafter Recker.
	
	Regarding claim 33, Gin discloses an LED light device having a camera assembly, comprising (Abstract): at least one LED light controlled by at least one of a motion, radar, the LED light having sufficient brightness for the built-in camera assembly to capture at least one of (Fig. 1, Column 3, line 28-30, line 54-56, Colum 4, line 31-40); and a communication device for transmitting the captured (); wherein the at least one LED light is powered by at least one of (i) power, and (iii) power (Column 4, line 41-44, it is obvious to the ordinary skill in the art).  
	Gin discloses all the elements of claim 1 but Gin does not appear to explicitly disclose in the cited section audio digital data in a dark environment; data via at least one of a Wi-Fi, a Wi-Fi extender, Zway, Zigbee, Bluetooth system to a portable phone or at least one wireless communication device.
	However, McBride from the same or similar endeavor teaches audio digital data in a dark environment (Column 4, line 27-37); and digital audio data (Column 5, line 60-67, Column 6, line 1-10, it is obvious to the ordinary skill to communicate audio and video signal); data via at least one of a Wi-Fi, a Wi-Fi extender, Zway, Zigbee, Bluetooth system to a portable phone or at least one wireless communication device (Column 1, line 58-61, video signal can be transmitted wirelessly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gin to incorporate the teachings of McBride to continually monitor the area of the property (McBride, Column 1, line 25-26). Similar reasoning of modification can be applied/extended to the other related claims.
	Gin in view of McBride discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section light controlled by at least one of a motion; (ii) a DC rechargeable battery of a solar system; and photo sensor.
	However, Recker from the same or similar endeavor teaches light controlled by at least one of a motion ([0039]-[0041], [0070], camera); (ii) a DC rechargeable battery of a solar system ([0024]); and photo sensor ([0007], sensor to control illumination of light source, Fig.3, element 110, 106, Fig. 7, element, it is obvious to the ordinary skill in the art, e.g., e.g., Wright, US 20070126700 A1, [0300]-[0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gin in view of McBride to incorporate the teachings of Recker for safety (Recker, [0003]). Similar reasoning of modification can be applied/extended to the other related claims.

Regarding claim 34, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device has at least one of: (a) an LED light source illumination area; (b) a camera assembly shooting range; and (c) a movement, motion, or radar sensing area that covers a distance of at least three feet and an angle of at least 30 degrees (Gin, Fig. 1, McBride, Fig. 1-2, Recker, Fig. 5, it is obvious to the ordinary skill in the art and design choice).  

	Regarding claim 35, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the camera assembly captures the digital (Gin, Fig. 1, McBride, Fig. 1-2, Column 1, line 13-27, Recker, Fig. 5, [0059], [0070], it is obvious to the ordinary skill in the art, e.g., US 20060179463 A1, [0002], [0014], known features of the camera).  

	Regarding claim 36, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device has at least one of an LED arrangement, LED units, LED bulb, and LED head, having at least one built-in LED light source that supplies a minimum of 50 lumens brightness (Gin, Fig. 1, McBride, Fig. 4, Recker, Fig. 5, it is obvious to the ordinary skill in the art, also, a design choice).  

	Regarding claim 37, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the at least one LED light includes built-in LEDs or an LED unit that turns on and off in response to pre-programming, a remote control, or at least one sensor to supply light having a predetermined brightness, function, period of time, brightness, and/or duty cycle upon detection of an object's preset movement or activities to illuminate a desired area for the camera assembly (Gin, Fig. 1, Column 3, line 54-57, McBride, Fig. 4, Recker, Fig. 5, [0006], [0027], it is obvious to the ordinary skill in the art).  

	Regarding claim 38, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the at least one LED light includes a built-in light source triggered by a motion sensor and a photo sensor in a dark environment (Gin, Fig. 1, Column 3, line 54-57, McBride, Fig. 4, Recker, Fig. 5, [0006], [0027], it is obvious to the ordinary skill in the art, e.g., Wright, US 20070126700 A1, [0300]-[0034]).  

	Regarding claim 39, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device includes a plurality of sensors and/or a comparison program to judge movement of an object and send a wireless notice to a phone or computer when the comparison program confirms movement by a person has been detected (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Recker, Fig. 5, [0006], [0027], it is obvious to the ordinary skill in the art, e.g., Blackwell et al., US 20070120058 A1, [0158], prevent false alarm due Bilcu et al., US 20120250581 A1, [0002], [0031], Seely et al., US 6,069,655, Abstract).  

	Regarding claim 40, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device uses a logic comparison or analysis system to judge whether a shown on at least one phone screen has changed with time and therefore indicates a real image movement (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Kaganer, US 20020113697 A1, [0002]).  

	Regarding claim 41, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device includes an image comparison program or system to judge real object movement within a shooting range of the camera assembly by monitoring at least one selected phone screen at least two different times, wherein when the image comparison program or confirms that a real movement of a person has occurred, the light device sends out a wireless notice to a phone or computer (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Conrady, US20120001755 A1, [0029]-[0030], Ryley et al., US 20040130624 A1, [0026]-[0028]).  

	Regarding claim 42, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device further includes an MCU or CPU and a downloaded app for selecting and monitoring at least one phone screen to confirm that a real movement of a person rather than an animal, tree, or other object has occured (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Conrady, US20120001755 A1, [0029]-[0030], [0044], smartphone can download an app).  

	Regarding claim 43, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device further includes a device for monitoring at least one selected area, section, or space within a camera shooting area and displayed on a mobile phone screen, for verification of movement by an app or software based on changes in images captured by the camera assembly at two different times to confirm that a real movement of a person rather than an animal, tree, or other object has occurred, and providing notification via Wi-Fi to the cloud and/or to mobile communication devices (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Lefler et al., US 6,944,343 B2, Column 2, line 10-53, Lopota et al., US 20100201820 A1, [0010]-[0014], Hill et al., US 20050179539 A1, [0057], Conrady, US20120001755 A1, [0029]-[0030], [0044]).  

	Regarding claim 44, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein confirmation of real movement a person at least one of  (i) at least two sensors, (ii) an MCU or CPU, and (iii) a comparison system or software, and wherein upon confirmation of real object movement, the LED light sends a captured image and/or audio via a wireless system to personal communication devices by at least one of a Wi-Fi extender, the Internet, or a 3/4/5 mobile network (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Column 1, line 42-45, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Conrady, US20120001755 A1, [0008], [0029]-[0030], [0044]).  

	Regarding claim 45, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein confirmation of movement in digital data captured by the camera assembly is provided by (i) at least two sensors, (ii) an MCU or CPU, or (iii) a comparison system or software, and wherein upon confirmation of real object movement, a captured image and/or audio is sent out by at least one of Zigbee, Zway, Bluetooth, Wi-Fi or a Wi-Fi extender with downloaded app software and wires to a memory storage device selected from at least one of an SD card, disc drive, server memory, or memory of a phone or computer (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Column 1, line 42-45, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Sharifpour, US 20080281220 A1, [0156])..  

	Regarding claim 46, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein confirmation of movement in digital data captured by the camera assembly is provided by (i) at least two sensors, (ii) an MCU or CPU, or (iii) a comparison system or software, and wherein upon confirmation of real object movement, a captured image and/or audio is sent out to a server or the cloud by Wi-Fi or a 3/4/5G cellular network for download via an app to a personal phone or computer (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Column 1, line 42-45, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Conrady, US20120001755 A1, [0008], [0029]-[0030], [0044], Sharifpour, US 20080281220 A1, [0156]).  

Regarding claim 47, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the camera assembly stores captured digital data inside memory units or a cloud storage for viewing, downloading, playing, or replaying by a phone or computer (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Column 1, line 42-45, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Hollo et al., US 20080077483 A1, [0103], Conrady, US20120001755 A1, [0008], [0029]-[0030], [0044], Sharifpour, US 20080281220 A1, [0156]).  
 
	Regarding claim 48, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device is configured to send out alerts or notices to a phone or computer of a designated person, police, neighbor, security department upon confirmation of a movement or trigger (Gin, Fig. 1, Column 5, line 1-13, McBride, Fig. 4, Column 1, line 42-45, Recker, Fig. 5, [0039]-[0041], it is obvious to the ordinary skill in the art, e.g., Klein et al., US 20040080615 A1, [0039]).

	Regarding claim 52, Gin in view of McBride further in view of Recker discloses an LED light device having a camera assembly as claimed in claim 33, wherein the LED light device is an LED night light (Gin, Fig. 1, McBride, Fig. 4, Recker, Fig. 5, it is obvious to the ordinary skill in the art, e.g., Glazner et al., US 20090180274 A1, [0005], [0111], Fig. 1A-C).

Regarding claim 61-63, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487